Case 1:79-cv-05077-LAP Document 487 Filed 09/19/17 _ Page. Lof.2,
Leone Vi
\\

  
   

UNITED STATES DISTRICT COURT | ey
SOUTHERN DISTRICT OF NEW YORK

 

 

LOUIS MILBURN; et al,

Plaintiffs, pate FLEE
“es NOTICE OF MOTION
VS. ae
79 Civ. 5077€LAP}
THOMAS COUGHLIN, III, et al, wa ob

i>

befendants.

 

 

COUN S EL:

PLEASE TAKE NOTICE that upon the annexed pectakhnroy OF

DEMETRIO LIFRIERI and MEMORANDUM OF LAW, the undersigned will

 

move, on the 2nd day of October, 2017, at 9:00 a.m. in the
forenoon hours of said day, before the Hon. Loretta A. Preska,
Senior United States District Judge, at the Daniel Patrick
Moynihan U.S. Courthouse located at 500 Pearl Street, New York, NY
10007, or as soon thereafter as counsel may be heard, for an
order:

1. Pursuant to Rule 60(b)(6) of the Fed. R. Civ. P.,
vacating the ‘judgment entered in this court on March 4, 2015, on
the grounds that extraordinary circumstances justifying relief

exist, in that:

 

 

a. The pre-PLRA consent decree termination

provisions contained in 18 U.S.c. §$

Gis; went ry 3626(b) violate due process and the
JSDC SDNY Separated powers doctrine:

   

NOCUM PNT

OO ECTOMCALEY FIRED IP The court failed to adequately protect
ca et Relies BO members of the class by giving notice of

the pending termination and abandonment of

class counsel;

Syne ttre er eaetialet

gata

 

oe Oi
1p Semana ys

“" Fos emeimten A The court failed to make appropriate
findings of fact and conclusions of law
with respect to termination of the
prospective Lemond

Jia hte (5 te at 9 Spach mene,

alu

 

  
Case 1:79-cv-05077-LAP Document 487 Filed 09/19/17 Page 2 of 2

2. Pursuant to Rule 60(d)(3) of the Fed. R. Civ. P.e,r
setting aside the judgment entered on March 4, 2015 on the ground
of fraud on the court: and

3. For such other and further or different relief as

to this honorable court may seem just, proper and equitable.

  
 

Res
; N
Dated: Stormville, New York py Ca Es
September 12, 2017 “DEMETRIO L PRI pro se
Member of the Class
To: Clerk of Court Din No. 93-A-7119
United States District Court Greenhaven Corr. Facility
Southern District of New York P.O. Box 4000
Daniel Patrick Moynihan Stormville, NY 12582

United States Courthouse
500 Pearl Street
New York, NY 10007

ERIC T. SCHNETDERMAN

New York State Attorney General

Division of State Counsel

Litigation Bureau

120 Broadway, 24th Ploor

New York, NY 10271

Attn: Daniel Schulze, Esq.
Special Litigation Counsel

The File

 

 
